     Case:18-16796-MER Doc#:46 Filed:11/07/18                Entered:11/07/18 11:00:47 Page1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF COLORADO


      In re:                                                          Bankruptcy No. 18-16796-MER
                                                                      Chapter 7
      MAIREN R. REAGAN, XXX-XX-5289

      Debtor.


                        ORDER AUTHORIZING RULE 2004 EXAMINATIONS


      THIS MATTER comes before the Court on Creditor Rachel McQueeney’s EX PARTE MOTION
      FOR EXAMINATION OF DEBTOR AND CERTAIN ENTITIES AND INDIVIDUALS PURSUANT
      TO FED.R.BANKR.P. 2004 (“Motion”) filed by Rachel McQueeney (“McQueeney”), and the
      Court after reviewing the Motion and the case file, and being otherwise advised in the premise,
      finds good cause exists for granting the Motion; hereby

               ORDERS that the Motion is Granted; and

             FURTHER ORDERS that McQueeney is authorized to conduct examinations of (a) the
      Debtor Mairen R. Reagan, and (b) Mark Reggiannini, (c) the entities Reggiannini, Inc., The Big
      Eaze, LLC, The Little Easy, LLC, Camel’s Garden, a Colorado Partnership, and (d) Durfee Day
      in his individual capacity, including both documents requests and deposition, pursuant to
      Fed.R.Bank.P 2004 and L.B.R. 2004-1;

               FURTHER ORDERS that each examinee shall produce all documents in its possession
      custody and control as set forth in Exhibits A-F to the Motion, fourteen (14) days after service of
      this Order and shall make one or more of its representatives available to be examined no later than
      thirty (30) days after service of this Order; and

             FURTHER ORDERS that Movant may compel the attendance of witnesses and production
      of documents from each examinee in the manner prescribed by Fed.R.Bank.P 2004(c) and 9016.

      Dated: November 7, 2018

                                                   BY THE COURT:

As with all orders entered on a sua sponte
or ex parte basis, any interested party may
timely file for reconsideration of this Order      Hon. Michael E. Romero
on a showing of good cause.                        U.S. Bankruptcy Judge
